Exhibit 10.1

FIRSTENERGY CORP.
2017 CHANGE IN CONTROL SEVERANCE PLAN


FirstEnergy Corp., an Ohio corporation, adopts this FirstEnergy Corp. 2017
Change in Control Severance Plan (“the Plan”), adopted by the Board of Directors
of the Company (as defined below) on September 15, 2015 and effective as of
January 1, 2017 (the “Effective Date”).

ARTICLE ONE
GENERAL PROVISIONS


1.1    Name. The Plan shall be named the FirstEnergy Corp. 2017 Change in
Control Severance Plan.
1.2    Purpose. This Plan provides certain designated employees of the Company
or any Affiliate or Subsidiary with severance benefits in the event of a
Termination of Employment following a Change in Control under conditions
specified in this Plan.
1.3    Employee Welfare Benefit Plan. This Plan is an “employee welfare benefit
plan,” as defined in Section 3(1) of ERISA and is intended only to cover
participants who are members of a “select group of management or highly
compensated employees” within the meaning of Sections 201(2), 301(a)(3),
401(a)(1) and 4021(b)(6) of ERISA. This Plan shall be construed and administered
in such a manner, and benefits shall be limited by the Administrator in his, her
or its discretion, such that, where applicable, this Plan shall not be an
“employee pension benefit plan” under Section 3(2) of ERISA. The Plan operates
on the basis of the calendar year.
ARTICLE TWO
DEFINITIONS
In this document, each term shall have the meaning set forth below, unless the
context clearly indicates otherwise. Other terms may be defined elsewhere within
the Plan:


“Administrator” or “Administrative Committee” means the person or entity
designated to administer the Plan in Article Eight.


“Affiliate” means, as of any date, any corporation or business organization that
would be treated as a single employer with the Company under Section 414(b) or
(c) of the Code.


“Appeals Committee” means the Compensation Committee prior to a Change in
Control and, after a Change in Control, the committee designated in Section 9.4
of the Plan.


“Base Compensation” means the annual salary (determined in a reasonable manner
by the Administrator), as applicable, of a Participant on the date of his or her
Termination of Employment. Base Compensation shall not be reduced by elective
reductions in compensation pursuant to Sections 125, 132(f), 401(k) of the Code
and similar provisions of the Code or any elective deferrals of Base
Compensation into the EDCP or any other nonqualified deferred compensation plan,
but shall be

    

--------------------------------------------------------------------------------






exclusive of any separation pay, bonuses, incentive pay, special awards, fringe
benefits, stock options and other stock-based compensation.


“Board” means the Board of Directors of the Company.


“Cause” means that, prior to any Termination of Employment, a Participant shall
have:


(i)    committed and been convicted of a criminal violation involving fraud,
embezzlement or theft in connection with his or her duties or in the course of
his or her employment with the Company, an Affiliate or any Subsidiary;
(ii)    committed intentional wrongful damage to property of the Company, an
Affiliate or any Subsidiary;
(iii)    committed intentional wrongful disclosure of secret processes or
confidential information of the Company, an Affiliate or any Subsidiary;
(iv)    committed intentional wrongful competition with the Company, an
Affiliate or any Subsidiary as set forth in Article Seven below; or
(v)    committed gross negligence in the performance of his or her material
duties to the Company, an Affiliate or any Subsidiary;
and any such act or omission shall have been demonstrably and materially harmful
to the Company, an Affiliate or any Subsidiary. For purposes of this Plan, no
act or failure to act on the Participant’s part shall be deemed “intentional” if
it was due primarily to an error in judgment or negligence, but shall be deemed
“intentional” only if done or omitted to be done by the Participant not in good
faith and without reasonable belief that his or her action or omission was in
the best interest of the Company. Notwithstanding the foregoing, a Participant
shall not be deemed to have been terminated for “Cause” hereunder unless and
until there shall have been delivered to the Participant a copy of a resolution
duly adopted by the affirmative vote of not less than three quarters (3/4) of
the Board then in office at a meeting of the Board called and held for such
purpose, after reasonable notice to the Participant and an opportunity for him
or her, together with his or her counsel (if he or she chooses to have counsel
present at such meeting), to be heard before the Board, finding that, in the
good faith opinion of the Board, the Participant had committed an act
constituting “Cause” as herein defined and specifying the particulars thereof in
detail. Nothing herein will limit the Participant’s (or his or her
beneficiaries’) right to contest the validity or propriety of any such
determination.


“Change in Control” means when one of the following events occurs on or after
the Effective Date:


(a)    An acquisition by any Person, directly or indirectly, of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
immediately after which such Person has beneficial ownership of twenty-five
percent (25%) or more of either: (i) the then-outstanding shares of common stock
of the Company (the “Outstanding Company Common Stock”),

2



--------------------------------------------------------------------------------






or (ii) the combined voting power of the then-outstanding voting securities of
the Company entitled to vote generally in the election of Directors (the
“Outstanding Company Voting Securities”); provided, however, that the following
acquisitions of beneficial ownership of Outstanding Company Common Stock or
Outstanding Company Voting Securities shall not constitute a Change in Control:
(i)    Any acquisition directly from the Company (excluding an acquisition by
virtue of the exercise of a conversion privilege, unless the security being so
converted was itself acquired directly from the Company);
(ii)    acquisition by the Company;
(iii)    Any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company; or
(iv)    Any acquisition pursuant to a reorganization, merger, or consolidation
involving the Company or any direct or indirect wholly-owned subsidiary of the
Company, whether or not the Company is the surviving corporation in such
transaction (any of the foregoing, a “Reorganization”), if, following such
Reorganization, the conditions described in paragraph (c) herein are satisfied;
(b)    Individuals who, as of January 1, 2011, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a Director subsequent to
January 1, 2011 whose election, or nomination for election by the Company’s
shareholders, is approved by a vote of at least a majority of the Directors then
comprising the Incumbent Board shall be considered as a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (within the meaning of solicitations subject to Rule 14a-12(c)
of Regulation 14A promulgated under the Exchange Act or any successor rule) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board;
(c)    Consummation of a (A) Reorganization or (B) sale or disposition of all or
substantially all of the assets of the Company in one transaction or a series of
related transactions (determined on a consolidated basis), other than in
connection with a sale-leaseback or other arrangement resulting in the continued
utilization of such assets by the Company (a “Major Asset Disposition”), unless
in each case following such Reorganization or Major Asset Disposition (either, a
“Major Corporate Event”) each of the following conditions is met:


(i)    The Outstanding Company Voting Securities immediately prior to such Major
Corporate Event represent (either by remaining outstanding or by converting into
or being exchanged for voting securities of the surviving corporation) at least
sixty percent (60%) of the combined voting power of the surviving corporation
(including a corporation which, as a result of such Major Corporate

3



--------------------------------------------------------------------------------






Event, owns the Company or all or substantially all of the assets of the
Company) outstanding immediately after such Major Corporate Event;
(ii)    No Person (excluding the Company, any employee benefit plan (or related
trust) of the Company or the resulting or acquiring corporation resulting from
such Major Corporate Event, and any Person beneficially owning, immediately
prior to such Major Corporate Event, directly or indirectly, twenty-five percent
(25%) or more of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, immediately after consummation of such Major Corporate Event,
twenty-five percent (25%) or more of, respectively, the then-outstanding shares
of common stock of the resulting or acquiring corporation in such Major
Corporate Event, or the combined voting power of the then-outstanding voting
securities of such resulting or acquiring corporation that are entitled to vote
generally in the election of directors; and
(iii)    At least a majority of the members of the board of directors of the
corporation resulting from such Major Corporate Event were members of the
Incumbent Board at the time of the execution of the initial agreement providing
for such Major Corporate Event; or
(d)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
However, in no event will a Change in Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change in Control transaction. The Participant shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Participant is an equity participant or has agreed to become an equity
participant in the purchasing company or group (excluding passive ownership of
less than five percent (5%) of the voting securities of the purchasing company
or ownership of equity participation in the purchasing company or group which is
otherwise not deemed to be significant, as determined prior to the Change in
Control by a majority of the nonemployee continuing members of the Board.


For purposes of this “Change in Control” definition:


(1)    “Director” means a member of the Board.


(2)    “Exchange Act” means the Securities Exchange Act of 1934, as amended
            from time to time, or any successor thereto.


(3)    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and as used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and regulations and pronouncements promulgated thereunder. Whenever a reference
is made to a specific

4



--------------------------------------------------------------------------------






Code Section or implementing regulation, the reference shall be deemed to
include any successor or renumbered Code Section or regulation having the same
or a similar purpose.


“Company” means FirstEnergy Corp., an Ohio corporation, and any successor
corporation or business organization which succeeds to the duties and rights of
FirstEnergy Corp. under this Plan by operation of law or otherwise. FirstEnergy
Corp.’s federal taxpayer identification number is 34-1843785.


“Compensation Committee” means the Compensation Committee of the Board.


“Disability” means a disability as defined in the FirstEnergy Corp. Master
Pension Plan or successor qualified pension plan under the pertinent provisions
of the plan that apply to a Participant, except that, for purposes of this
definition, the Participant need not have completed ten (10) years of service
with the Company. As of the adoption of this Plan, a “disability” under the
FirstEnergy Corp. Master Pension Plan is defined as qualification for benefits
under a participating employer’s long-term disability plan or, if not a
participant under a participating employer’s long-term disability plan or if
denied benefits under such plan, permanently and totally disabled from any and
all gainful employment in the opinion of a participating employer physician.


“EDCP” means the FirstEnergy Corp. Executive Deferred Compensation Plan, as
amended from time to time.


“Employee” means any person who is a full-time, regular employee (as determined
by the Company regardless of whether a court, agency or other governmental
authority makes a different determination) of the Company or any Affiliate or
Subsidiary. The word “Employee” shall not include any person who renders service
to the Company solely as a director, temporary employee, seasonal or leased
worker or independent contractor.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and regulations and pronouncements promulgated thereunder.
Whenever a reference is made to a specific ERISA Section or implementing
regulation, the reference shall be deemed to include any successor or renumbered
ERISA Section or regulation having the same or a similar purpose.


“Good Reason” means the initial occurrence, without the Participant’s consent,
of one or more of the following events:


(1)    a material diminution in the Participant’s Base Compensation;


(2)    a material diminution in the Participant’s authority, duties or
responsibilities (including, without limitation, the Participant’s reporting
relationship);


(3)    a material change in the geographic location at which the Participant
must perform services and, for purposes of this paragraph (3), any reassignment
which results in your

5



--------------------------------------------------------------------------------






current residence to your new reporting location being at least fifty (50) miles
farther than your current residence to your previous reporting location is
considered material;


(4)    any other action or inaction that constitutes a material breach by the
Company of any employment agreement under which the Participant provides
services; provided, however, that “Good Reason” shall not be deemed to exist
unless:


(A)    the Participant has provided notice to the Company of the existence of
one or more of the conditions listed in (1) through (4) above within 90 days
after the initial occurrence of such condition or conditions;     and


(B)    such condition or conditions have not been cured by the Company
                within 30 days after receipt of such notice.


“Parachute Payment” means the meaning given to such term in Section
280G(b)(2)(a)(i) of the Code.


“Parachute Payment Limit” means three (3) times the base amount, as defined by
Section 280G(b)(3) of the Code.


“Participant” means any individual who: (i) is an Employee of the Company,
Affiliate or any Subsidiary as of the Effective Date; and (ii) has been
designated by the Compensation Committee as a participant in this Plan and, as
such, is eligible to receive Severance Benefits. As of the Effective Date, the
Participants are set forth on Schedule A attached hereto.


“Potential Change in Control” means when one of the following events occurs on
or after the Effective Date:


(a)    Any Person, other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, delivers to the Company a
statement containing the information required by Schedule 13D under the Exchange
Act, or any amendment to any such statement (or the Company becomes aware that
any such statement or amendment has been filed with the Securities and Exchange
Commission pursuant to applicable Rules under the Exchange Act), that shows that
such Person has acquired, directly or indirectly, the beneficial ownership of:
(1)    more than twenty percent (20%) of any class of equity security of the
Company entitled to vote as a single class in the election or removal from
office of directors, or


(2)    more than twenty percent (20%) of the voting power of any group of
classes of equity securities of the Company entitled to vote as a single class
in the election or removal from office of directors;


(b)    The Company becomes aware that preliminary or definitive copies of a
proxy statement and information statement or other information have been filed
with the Securities and

6



--------------------------------------------------------------------------------






Exchange Commission pursuant to Rule 14a-6, Rule 14c-5 or Rule 14f-1 under the
Exchange Act relating to a Potential Change in Control of the Company;
(c)    Any Person delivers a Tender Offer Statement relating to Voting
Securities of the Company (or the Company becomes aware that any such statement
has been filed with the Securities and Exchange Commission pursuant to
applicable Rules under the Exchange Act) to the Company pursuant to Rule 14d-3
under the Exchange Act;
(d)    Any Person (other than the Company) publicly announces an intention to
take actions which if consummated would constitute a Change in Control;
(e)    The Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;
(f)    The Board approves a proposal which, if consummated, would constitute a
Change in Control; or
(g)    The Board adopts a resolution indicating that, for purposes of this Plan,
a Potential Change in Control has occurred.
Notwithstanding the foregoing, a “Potential Change in Control” shall not include
an event described in (a) through (f), if a number of directors (who were
serving on the Board immediately prior to such event and who continue to serve
on the Board) equal to a majority of the members of the Board as constituted
prior to such event determine that the event shall not constitute a Potential
Change in Control and furnish written notice to the Chief Executive Officer of
the Company of such determination.


If a Potential Change in Control is abandoned, terminated, or withdrawn for any
reason except for the occurrence of a Change in Control, it shall then cease to
be deemed that a Potential Change in Control has occurred as a result of any
event described in paragraphs (a) through (g) above.


For purposes of this “Potential Change in Control” definition:


(1)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor thereto.


(2)    “Person” shall have the meaning ascribed to such term in Section 3(a)(9)
of the Exchange Act and as used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.


“Release and Waiver of Claims” means a written release and waiver by a
Participant, to the fullest extent allowable under applicable law and in form
reasonably acceptable to the Company, an example of which is attached hereto as
Exhibit B, of all claims, demands, suits, actions, causes of action, damages and
rights against the Company and its Affiliates whatsoever which he or she may
have had on account of his or her Termination of Employment, including, without
limitation,

7



--------------------------------------------------------------------------------






claims of discrimination, including on the basis of sex, race, age, national
origin, religion, or handicapped status, and any and all claims, demands and
causes of action for severance or other termination pay. Such Release and Waiver
of Claims shall not, however, apply to the obligations of the Company arising
under this Plan, any indemnification agreement between a Participant and the
Company, any retirement plans, any stock option, restricted stock or unit,
performance share or other equity award agreements, COBRA continuation coverage
or rights of indemnification a Participant may have under the Company’s articles
of incorporation or code of regulations or comparable charter document or by
statute.


“Severance Benefits” means the severance benefits described in Section 6.1.


“Specified Employee” means any Employee who is a “specified employee,” as
defined in Section 409A of the Code on the date of his or her Termination of
Employment.


“Subsidiary” means a corporation, company or other entity (a) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (b)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.


“Termination of Employment” means a separation from service within the meaning
of Section 409A of the Code of the Participant from the Company and all of its
Affiliates, for any reason, including without limitation, quit, discharge,
retirement, leave of absence (including military leave, sick leave, or other
bona fide leave of absence such as temporary employment by the government if the
period of such leave exceeds the greater of six months, or the period for which
the Participant’s right to reemployment is provided either by statute or by
contract) or permanent decrease in service to a level that is no more than
twenty percent (20%) of its prior level. For this purpose, whether a Termination
of Employment has occurred is determined based on whether it is reasonably
anticipated that no further services will be performed by a Participant after a
certain date or that the level of bona fide services a Participant will perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services if the Participant has been providing services for less than 36
months).
ARTICLE THREE
ELIGIBILITY AND PARTICIPATION
3.1         Eligibility. To be eligible to be a Participant in the Plan, the
Compensation Committee must designate (a) the Employee as a Participant and (b)
the participation commencement date.     

8



--------------------------------------------------------------------------------






3.2    Participation. Once the Compensation Committee designates the Employee as
a Participant, the Employee shall commence participation in the Plan as of the
date specified by the Compensation Committee.
3.3    Term.
(a)    Subject to Subsection 3.3(c) and Section 12.15 below, the term of this
Plan shall commence immediately as of January 1, 2017, or, if later, upon a
Participant’s participation commencement date, and continue until December 31,
2018. Once a Participant commences participation in this Plan, this Plan shall
supersede in its entirety the terms of any prior change in control severance
program or agreement applicable to Participants of a like or similar nature.
Such former agreements will then be considered null and void as of the date on
which the term of the Plan commences, as described in the preceding sentence.
(b)    Subject to Subsection 3.3(c) below, the Board shall review the Plan
annually commencing in 2017 (each, an “Annual Review”). At such Annual Review,
the Board shall consider whether or not to extend the term of the Plan for an
additional year. Unless the Board affirmatively votes not to extend the Plan at
such Annual Review, the term of the Plan shall be extended for a period of one
(1) year from the previous termination date. Except as provided in Subsection
3.3(c) below, in the event the Board votes not to extend the Plan during an
Annual Review, the termination date of the Plan shall not be extended and shall
remain the same termination date as in effect at the time of the Annual Review.
(c)    Subsections 3.3(a) and (b) notwithstanding, upon a Potential Change in
Control, the Plan shall be automatically extended commencing on the date of such
Potential Change in Control through a period of twenty-four (24) full calendar
months following the date of the consummation of a Change in Control resulting
from such Potential Change in Control. At the end of such twenty-four (24) month
period, the Plan shall terminate; provided, however, that any unpaid, but then
due and owing, amounts as of such date will be paid in accordance with the terms
of the Plan in effect as of the date of expiration of the term. If the Potential
Change in Control is abandoned, terminated, or withdrawn, it shall then cease to
be deemed that a Potential Change in Control has occurred and, unless the Board
has voted not to extend the Plan, the term of the Plan will revert back to, and
be extended per, the period described in Subsections 3.3(a) or (b) above subject
to Section 10.1, if applicable.
ARTICLE FOUR
FUNDING AND VESTING
4.1    Source of Payments. This Plan is unfunded. The benefits are paid directly
from the Company’s general assets. A former Employee entitled to benefits under
this Plan shall be a general creditor of the Company and shall have no rights to
benefits under this Plan greater than those of such creditors.
ARTICLE FIVE
ENTITLEMENT TO BENEFITS

9



--------------------------------------------------------------------------------






5.1    Entitlement to Benefits due to Involuntary Termination or Termination for
Good Reason. A Participant is entitled to severance benefits pursuant to this
Plan, as set forth in Article Six, only if a Change in Control occurs and, at
any time during the twenty-four (24) month period following the Change in
Control, the Participant incurs: (a) an involuntary Termination of Employment
for any reason other than for Cause; or (b) a voluntary Termination of
Employment for Good Reason within thirty (30) days following an event that
constitutes Good Reason.
5.2    Disability; Death. If a Participant’s Termination of Employment with the
Company results from the Participant’s Disability or death, the Participant
shall not be entitled to severance benefits under this Plan, regardless of the
occurrence of a Change in Control. The Participant or his or her designated
beneficiary, in the case of death, shall receive all accrued or vested benefits
of any kind to which the Participant is, or would otherwise have been, entitled
through the date the Participant’s employment with the Company is terminated,
and the Company shall thereupon have no further obligation to the Participant
under this Plan.


5.3    Termination for Cause; Without Good Reason. If prior to or subsequent to
a Change in Control, a Participant’s employment is terminated by the Company for
Cause or by the Participant without Good Reason, the Company shall pay the
Participant’s Base Compensation through the effective date of the Termination of
Employment at the rate in effect at the time Notice of Termination is given, and
the Participant shall also receive all accrued or vested benefits of any kind to
which he or she is, or would otherwise have been, entitled through the effective
date of the Termination of Employment, and the Company shall thereupon have no
further obligation to the Participant under this Plan.


5.4    Notice of Termination. Any termination by the Company for Cause, or by a
Participant for Good Reason, shall be communicated by Notice of Termination to
the other party, as applicable, given in accordance with Section 12.11 hereof.
For purposes of this Plan, a “Notice of Termination” means a written notice
which (a) indicates the specific termination provision in this Plan relied upon,
and (b) to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for Termination of Employment under the
provision so indicated.


ARTICLE SIX
SEVERANCE BENEFITS
6.1    Severance Benefits. If a Participant becomes entitled to Severance
Benefits under this Plan pursuant to Section 5.1, then such Participant shall be
paid or provided the benefits set forth on, and in accordance with, Exhibit A
attached hereto.
Notwithstanding any other provision of Section 6.1 or this Plan, the Company
shall have no obligation to make the payments or provide the benefits set forth
on Exhibit A or provide any other separation benefits hereunder unless (i) the
Participant executes and delivers to the Company a Release and Waiver of Claims
and (ii) the Participant refrains from revoking, rescinding or

10



--------------------------------------------------------------------------------






otherwise repudiating such Release and Waiver of Claims for any applicable
period during which the Participant may revoke it.


6.2    Parachute Payments.
(a)    If payments and benefits to or for the benefit of a Participant, whether
pursuant to this Plan or otherwise, would result in total Parachute Payments to
the Participant with a value equal to or greater than one hundred percent (100%)
of the Parachute Payment Limit, the amount payable to the Participant, shall be
reduced so that the value of all Parachute Payments to the Participant, whether
or not made pursuant to this Plan, is equal to the Parachute Payment Limit minus
One Dollar ($1.00), accomplished by first reducing any amounts payable pursuant
to this Plan, and then reducing other amounts of compensation to the extent
necessary; provided that, no such reduction shall be taken if, after reduction
for any applicable federal excise tax imposed on the Participant by Section 4999
of the Code, as well as any federal, state and local income tax imposed on the
Participant with respect to the total Parachute Payments, the total Parachute
Payments accruing to the Participant would be more than the amount of the total
Parachute Payments after (a) taking the reduction described in the first clause
of this sentence, and (b) further reducing such payments by any federal, state
and local income taxes imposed on the Participant with respect to the total
Parachute Payments. The Company agrees to undertake such reasonable efforts as
it may determine in its sole discretion to prevent any payment or benefit under
this Plan (or any portion thereof) from constituting an “excess parachute
payment,” as defined under Section 280G(b)(1) of the Code.
(b)    All determinations required to be made under Subsection (a) shall be made
in good faith by the Company which shall provide detailed supporting
calculations to the Participant within thirty (30) business days after the date
of the Participant’s Termination of Employment, if applicable, or such earlier
time as is requested by the Company. Any determination by the Company shall be
binding upon the Company and the Participant.
6.3    Payment Obligations. Upon a Change in Control the Company’s obligations
to pay the severance benefits or make any other payments described in this
Article Six shall not be affected by any set-off, counterclaim, recoupment,
defense or other right which the Company or any of its Affiliates or
Subsidiaries may have against a Participant or anyone else. Nothing in this Plan
entitles a Participant to participation or continued participation in any plan,
program or arrangement of the Company unless participation is specifically
designated under, and in accordance with, the applicable plan, program or
arrangement.
ARTICLE SEVEN
NONCOMPETITION & NONDISPARAGEMENT PROVISIONS
7.1    Non-Competition. If, subsequent to a Change in Control of the Company, a
Participant incurs a Termination of Employment under circumstances described in
Section 5.1 of the Plan, then (i) with respect to subparagraphs (a), (b) and (c)
below, for a period of twenty-four (24) months after such Termination of
Employment and (ii) with respect to subparagraphs (d) and (e) below, at any time
after such Termination of Employment, the Participant shall not on his or her
own account without the consent of the Company, or as a shareholder, employee,
officer, director, consultant or otherwise, engage directly or indirectly in any
business or enterprise which is in

11



--------------------------------------------------------------------------------






competition with the Company, an Affiliate or any Subsidiary in a market located
in any state or states in which, on the date of the Participant’s Termination of
Employment, the Company sells, has sold or reasonably intends to sell to
Customers. For all purposes of this Plan, the words “competition with the
Company, an Affiliate or any Subsidiary” shall mean:


(a)    Directly participating or engaging, on the behalf of other parties, in
the purchase or sale of products, supplies or services of the kind, nature or
description of those sold by the Company, an Affiliate or any Subsidiary;
(b)    Soliciting, diverting, taking away or attempting to take away any of the
Customers with respect to their purchase or sale, or potential purchase or sale,
of the products, supplies or services of the kind, nature or description of
those sold or reasonably intended to be sold by the Company, an Affiliate or any
Subsidiary or the business or patronage of any such Customers with respect to
their purchase or sale, or potential purchase or sale, of the products, supplies
or services of the kind, nature or description of those sold or reasonably
intended to be sold by the Company, an Affiliate or any Subsidiary;
(c)    Soliciting, enticing, luring, employing or endeavoring to employ any
employees of the Company, an Affiliate or any Subsidiary;
(d)    Divulging to others or using for a Participant’s own benefit any
confidential information obtained during the course of a Participant’s
employment with the Company, an Affiliate or any Subsidiary relative to sales,
services, processes, methods, machines, manufacturers, compositions, ideas,
improvements, patents, trademarks, or inventions belonging to or relating to the
affairs of the Company, an Affiliate or any Subsidiary;
(e)    Divulging to others or using to a Participant’s own benefit any trade
secrets belonging to the Company, an Affiliate or any Subsidiary obtained during
the course of the Participant’s employment or that the Participant became aware
of as a consequence of his or her employment.
The term “Customer” shall mean any person, firm, association, corporation or
other entity to which the Company, an Affiliate or any Subsidiary sells, has
sold or reasonably intends to sell the products, supplies or services of the
Company, an Affiliate or any Subsidiary within the twenty-four (24) month period
immediately preceding the date of the Participant’s Termination of Employment.


However, nothing herein contained shall prevent a Participant from purchasing
and holding for investment less than 5% of the shares of any corporation the
shares of which are regularly traded either on a national securities exchange or
in the over-the-counter market, and notwithstanding any provision hereof, a
Participant may disclose to any and all persons, without limitation of any kind,
the tax treatment and any facts that may be relevant to the tax structure of the
transactions contemplated by this Plan, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable federal
or state securities laws, and except that, with respect to any document or other
information that in either case contains information concerning the tax
treatment or tax structure of such transactions as well as other information,
this paragraph

12



--------------------------------------------------------------------------------






shall apply only to such portions of the document or similar item that is
relevant to an understanding of such tax treatment or tax structure.


7.2    Non-Disparagement. The Participants and the Company agree that neither
party shall disparage the other nor shall either party communicate to any person
and/or entity in a manner that is disrespectful, demeaning, and/or insulting
toward the other party.


ARTICLE EIGHT
ADMINISTRATION
8.1    Appointment of Administrator. This Plan shall be administered by an
Administrative Committee consisting of three (3) or more members who are
appointed by the Chief Executive Officer of the Company. Members of the
Administrative Committee may be Participants in this Plan. However, no member of
the Administrative Committee may participate in a review of his or her own claim
under Article Nine. The Administrative Committee is the “Administrator” and
shall administer the Plan and shall have the power and the duty to take all
action and to make all decisions necessary or proper to carry out the Plan. The
determination of the Administrative Committee as to any question involving the
general administration and interpretation of the Plan shall be final,
conclusive, and binding except as otherwise provided in Article Nine. A majority
vote of the Administrative Committee members shall control any decision. Without
limiting the generality of the foregoing, the Administrative Committee shall
have the following discretionary authority, powers and duties:


(a)    To require any person to furnish such information as it may request for
the purpose of the proper administration of the Plan as a condition to receiving
any benefit under the Plan;
(b)    To make and enforce such rules and regulations and prescribe the use of
such forms as it deems necessary for the efficient administration of the Plan;
(c)    To interpret the Plan and to resolve ambiguities, inconsistencies and
omissions;
(d)    To decide all questions concerning the Plan and any questions concerning
the eligibility of any employee to participate in the Plan; and
(e)    To determine the amount of benefits which will be payable to any person
in accordance with the provisions of the Plan.
Upon and after the occurrence of a Change in Control, the “Administrative
Committee” shall be at least three (3) individuals selected by the individual
who, immediately prior to the Change in Control, was the Company’s Chief
Executive Officer or, if not so identified, the Company’s highest ranking
officer (the “Ex-CEO”); provided, however, the Administrative Committee, as
constituted immediately prior to a Change in Control, shall continue to act as
the Administrative Committee for this Plan until the date on which any other
individual selected by the Ex-CEO accept the responsibilities as members of the
Administrative Committee under this Plan.

13



--------------------------------------------------------------------------------






Upon and after a Change in Control, the Administrative Committee shall have all
discretionary authorities and powers granted the Administrative Committee under
this Plan including the discretionary power to determine all questions arising
in connection with the administration of the Plan and the interpretation of the
Plan except benefit entitlement determinations upon appeal. Upon and after the
occurrence of a Change in Control, the Company shall: (1) pay all reasonable
administrative expenses and fees of the Administrator; (2) indemnify the
Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with the
performance of the Administrator hereunder, except with respect to matters
resulting from the intentional misconduct of the Administrator or its employees
or agents; and (3) supply full and timely information to the Administrator on
all matters relating to the Plan, the Participants and their Beneficiaries, the
Participants’ actual or potential severance benefits, the date and circumstances
of the Disability, death or the Termination of Employment of the Participants,
and such other pertinent information as the Administrative Committee may
reasonably require. Upon and after a Change in Control, a member of the
Administrative Committee may only be removed (and a replacement may only be
appointed) by the Ex-CEO.


8.2    Agents. In the administration of this Plan, the Administrative Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with counsel, who may
be counsel to the Company.


8.3    Indemnity of Committees. The Company shall indemnify and hold harmless
the members of the Administrative Committee, the Appeals Committee and the
Compensation Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan to
the extent permitted under applicable law, except in the case of intentional
misconduct.


ARTICLE NINE
CLAIMS PROCEDURES
9.1        Claim. Any person claiming a benefit (“Claimant”) under the Plan
shall present the request in writing to the Administrative Committee.


9.2        Initial Claim Review. In the case of a claim made by a Participant
under the Plan, the Administrative Committee will make a benefit determination
within ninety (90) days of its receipt of an application for benefits. This
period may be extended up to an additional ninety (90) days, if the
Administrative Committee provides the Claimant with a written notice of the
extension within the initial ninety (90)-day period. The extension notice will
explain the reason for the extension and the date by which the Administrative
Committee expects a decision will be made. The Administrative Committee will
notify the Claimant in writing, delivered in person or mailed by first-class
mail to the Claimant’s last known address, if any part of a claim for benefits
under the Plan has been denied. The notice of a denial of any claim will
include:



14



--------------------------------------------------------------------------------






(a)    the specific reason for the denial;
(b)    reference to specific provisions of the Plan upon which the denial is
based;
(c)    a description of any internal rule, guidelines, protocol or similar
criterion relied on in making the denial (or a statement that such internal
criterion will be provided free of charge upon request);
(d)    a description of any additional material or information deemed necessary
by the Administrative Committee for the Claimant to perfect the claim, and an
explanation of why such material or information is necessary; and
(e)    an explanation of the claims review procedure under the Plan.
If the notice described above is not furnished and if the claim has not been
granted within the time specified above for payment of the claim, the claim will
be deemed denied and will be subject to review as set forth in Section 9.3.


9.3    Review of Claim. If a claim for benefits is denied, in whole or in part,
the Claimant may request to have the claim reviewed. The Claimant will have
sixty (60) days in which to request a review of a claim. The request must be in
writing and delivered to the Compensation Committee. If no such review is
requested, the initial decision of the Administrative Committee will be
considered final and binding.


The request for review must specify the reason the Claimant believes the denial
should be reversed. He or she may submit additional written comments, documents,
records, and other information relating to and in support of the claim. All
information submitted will be reviewed whether or not it was available for the
initial review. The Claimant may request reasonable access to and copies of, all
documents, records, and other information relevant to the Claimant’s claim for
benefits.


Upon receipt of a request for review, the Compensation Committee may schedule a
hearing within thirty (30) days of its receipt of such request, subject to
availability of the Claimant and the availability of the Compensation Committee,
at a time and place convenient for all parties at which time the Claimant may
appear before the person or committee designated by the Compensation Committee
to hear appeals for a full and fair review of the Administrative Committee’s
initial decision. The Claimant may indicate in writing at the time the
Compensation Committee attempts to schedule the hearing, that he or she wishes
to waive the right to a hearing. If the Claimant does not waive his or her right
to a hearing, he or she must notify the Compensation Committee in writing, at
least fifteen (15) days in advance of the date established for such hearing, of
his or her intention to appear at the appointed time and place. The Claimant
must also specify any persons who will accompany him or her to the hearing, or
such other persons will not be admitted to the hearing. If written notice is not
timely provided, the hearing will be automatically canceled. The Claimant or the
Claimant’s duly authorized representative may review all pertinent documents
relating to the

15



--------------------------------------------------------------------------------






claim in preparation for the hearing and may submit issues, documents,
affidavits, arguments, and comments in writing prior to or during the hearing.


The Compensation Committee will notify the Claimant of its decision following
its review. The Compensation Committee will render its final decision within
sixty (60) days of receipt of an appeal. If the Compensation Committee
determines that an extension of the time for processing the claim is needed, it
will notify the Claimant of the reasons for the extension and the date by which
the Compensation Committee expects a decision will be made. The extended date
may not exceed one hundred twenty (120) days after the date of the filing of the
appeal.


If after the review the claim continues to be denied, the Claimant will be
provided a notice of the denial of the appeal which will contain the following
information:


(a)    The specific reasons for the denial of the appeal;
(b)    A reference to the specific provisions of the Plan on which the denial
was based;
(c)    A statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim for benefits;
(d)    A statement disclosing any internal rule, guidelines, protocol or similar
criterion relied on in making the denial (or a statement that such information
would be provided free of charge upon request); and
(e)    A statement describing the Claimant’s right to bring a civil suit under
Federal law and a statement concerning other voluntary alternative dispute
resolutions options.
9.4    Review of Claims on and after a Change in Control. Upon and after the
occurrence of a Change in Control, the Compensation Committee, as constituted
immediately prior to a Change in Control, shall continue to be the Appeals
Committee that decides appeals of any denied claims. In the event any member of
the Appeals Committee resigns or is unable to perform the duties of a member of
the Appeals Committee, successors to such members shall be selected by the
Ex-CEO. Upon and after a Change in Control, the Appeals Committee shall have all
discretionary authorities and powers granted the Compensation Committee under
this Plan to review denied claims as provided in Section 9.3. A member of the
Appeals Committee may not participate in the review of his or her own claim and
may not participate in the review a claim if he or she is a subordinate of the
original decision maker. Upon and after the occurrence of a Change in Control,
the Company shall: (1) pay all reasonable administrative expenses and fees of
the Appeals Committee; (2) indemnify the Appeals Committee against any costs,
expenses and liabilities including, without limitation, attorney’s fees and
expenses arising in connection with the performance of the Appeals Committee
hereunder, except with respect to matters resulting from the intentional
misconduct of the Appeals Committee or its employees or agents; and (3) supply
full and timely information to the Appeals Committee on all matters relating to
the Plan, the Participants and their Beneficiaries, the Participants’ actual or
potential severance benefits, the date and circumstances of the Disability,
death or Termination of Employment of the Participants, and such other pertinent
information as

16



--------------------------------------------------------------------------------






the Appeals Committee may reasonably require. Upon and after a Change in
Control, a member of the Appeals Committee may only be removed (and a
replacement may only be appointed) by the Ex-CEO.
ARTICLE TEN
AMENDMENT AND TERMINATION
10.1        Procedure for Amendment or Termination. Generally, during the term
of the Plan, as set forth in Section 3.3, this Plan may be amended or modified
by an instrument in writing signed by the Company, provided, however, that no
amendment or modification that materially and adversely affects the rights of
the Participants may be adopted for such Plan term then in effect unless at
least fifty-one percent (51%) of all Participants have consented to the
amendment or modification. For the avoidance of doubt, the Board may adopt any
amendment or modification to the Plan by an instrument in writing without the
consent of any Participant, which such amendment or modification will become
effective at the beginning of the Plan’s next term immediately following the
Plan term then in effect; provided, however, that if a Change in Control occurs
after an amendment or modification is approved for the next successive Plan
term, such amendment or modification will not become effective and the Plan will
remain in effect under its then-current terms; provided, further, that if a
Potential Change in Control occurs after an amendment or modification is
approved for the next successive Plan term, such amendment or modification will
not become effective until such Potential Change in Control is abandoned,
terminated, or withdrawn without the occurrence of a Change in Control. Any
provision hereof may be waived only by an instrument in writing signed by the
Company and any affected Participant against whom or which enforcement of such
waiver is sought. The failure of the Company or any Participant at any time to
require the performance by the other of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter, nor
shall the waiver by either the Company or a Participant of a breach of any
provision of this Plan be taken or held to be a waiver of any succeeding breach
of such provision or a waiver of the provision itself or a waiver of any other
provision of this Plan. Except as provided in this Section 10.1 above, in no
event may this Plan be modified, amended or terminated by any person or entity
upon a Potential Change in Control through a period of twenty-four (24) full
calendar months following the date of the consummation of a Change in Control.


10.2        Power to Terminate. Unless earlier terminated by an amendment to the
Plan as set forth above in Section 10.1, this Plan shall automatically terminate
upon the expiration of the term of the Plan and such term is not extended as set
forth in Section 3.3 above.


10.3        Result of Termination. If the employment of a Participant
terminates, whether involuntarily or otherwise, after the effective date of the
Plan termination, he or she shall not be eligible to receive any severance
benefits under this Plan.


ARTICLE TEN
STATEMENT OF ERISA RIGHTS

17



--------------------------------------------------------------------------------






As a Participant in the Plan, each Participant is entitled to certain rights and
protections under ERISA. See Exhibit C attached to this Plan for a statement of
such rights.


ARTICLE TWELVE
MISCELLANEOUS
12.1     No Implied Benefits. Nothing herein contained shall be construed as
giving to any Employee or any other person any legal or equitable right against
the Company or any Affiliate or Subsidiary except by reason of the express
provisions of this Plan.
12.2     Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


12.3     Successor. This Plan shall be binding upon and inure to the benefit of
any successors of the Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Plan in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Plan, “Company” shall mean the Company as
herein before defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Plan by operation of law, or
otherwise. Failure of the Company to obtain such agreement prior to the
effectiveness of such succession shall be a breach of this Plan and shall
entitle a Participant severance benefits from the Company in the same amount and
on the same terms a Participant would be entitled hereunder, but only to the
extent that a Participant incurs a Termination of Employment under Section 5.1
of this Plan after a Change in Control.
This Plan shall inure to the benefit of and be enforceable by the Participant’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If a Participant should die while any
amounts would still be payable to the Participant hereunder if he or she had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid to such beneficiary or beneficiaries as the Participant shall have
designated by written notice delivered to the Company prior to his or her death
or, failing such written notice, to his or her estate.


12.4     Entire Agreement. This Plan contains the entire understanding of the
Company and the Participants with respect to the subject matter hereof and, upon
the Effective Date, supersedes all other agreements of like or similar nature.
12.5     Right of Discharge Reserved. Neither the establishment of the Plan nor
anything herein contained shall be construed to confer upon any persons the
right to be continued in the employ of the Company or any Affiliate or
Subsidiary or to be employed in any particular position therewith nor shall it
in any way affect the right of the Company or any Affiliate or Subsidiary to
control its Employees and to terminate the service of any Employee at any time,
for any reason and with or without notice.

18



--------------------------------------------------------------------------------






12.6     Satisfaction of Claims. Subject to the claims review procedures of
Section 9.3, any payment to any Participant, or to his or her legal
representative in accordance with the provisions of this Plan shall to the
extent thereof be in full satisfaction of all claims hereunder against the
Administrator and the Company or any Affiliate or Subsidiary.
12.7     Validity. The invalidity or unenforceability of any provision or
provisions of this Plan shall not affect the validity or enforceability of any
other provision of this Plan, which shall remain in full force and effect, nor
shall the invalidity or unenforceability of a portion of any provision of this
Plan affect the validity or enforceability of the balance of such provision. If
any provision of this Plan, or portion thereof is so broad, in scope or
duration, as to be unenforceable, such provision or portion thereof shall be
interpreted to be only so broad as is enforceable.
12.8     Severability. In the event that any provision of the Plan is determined
by any judicial, quasi-judicial or administrative body to be void or
unenforceable for any reason, all other provisions of the Plan shall remain in
full force and effect as if such void or unenforceable provision had never been
a part of the Plan.
12.9     Applicable Law and Venue. The Plan shall be construed in accordance
with, and governed by, ERISA in a manner which will assure compliance of the
Plan’s operation therewith and, to the extent applicable, the laws of the State
of Ohio without respect to conflict of law provisions thereof. Any civil suit
brought by a Participant or his or her representatives against the Plan, any
member of the Administrative Committee, Appeals Committee or Compensation
Committee, or the Company or any of its Affiliates or Subsidiaries or their
respective board of directors with respect to this Plan may only be submitted
and filed in the United States District Court for the Northern District of Ohio.
12.10     No Assignment. Except as provided in Section 12.3, the interest of a
Participant or his or her beneficiary may not be sold, transferred, assigned, or
encumbered in any manner, either voluntarily or involuntarily, and any attempt
to so anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge
the same shall be null and void; neither shall the benefits hereunder be liable
for or subject to the debts, contracts, liabilities, engagements, or torts of
any person to whom such benefits or funds are payable, nor shall they be subject
to garnishment, attachment, or other legal or equitable process.
12.11     Notices. In the event that the Administrator or any committee under
the Plan shall be required under the Plan to notify any Participant of any
occurrence or action taken under the Plan, such notice requirement shall be
satisfied by mailing to the Participant a written notice of such occurrence or
action addressed to the Participant at the last address on file with the
Company, or by delivering such written notice to the Participant at such
address. Any correspondence with the Company or Administrator shall be to:


Administrator, CIC Severance Plan
FirstEnergy Corp.
76 South Main Street
Akron, Ohio 44308

19



--------------------------------------------------------------------------------








12.12     Titles and Headings. The titles and headings are for reference only.
In the event of a conflict between a title or heading and the content of an
Article or Section, the content of the Article or Section shall control.
12.13    Construction. The use of neuter, masculine and feminine pronouns shall
be deemed to include the others. The use of the singular shall be deemed to
include the plural, and vice versa. The word “including” and its variants shall
be construed as “including, without limitation,” unless the Plan expressly
states otherwise.
12.14     Section 409A of the Code.
(a)    If a Participant is a Specified Employee, as determined under the
Company’s policy for determining specified employees on the date of his or her
Termination of Employment, all payments, benefits, or reimbursements provided
under this Plan that would otherwise be paid or provided during the first six
(6) months following such Termination of Employment (other than payments,
benefits, or reimbursements that are treated as separation pay under Section
1.409A-1(b)(9)(v) of the Treasury Regulations or short-term deferrals) shall be
accumulated through and paid or provided (together with interest at the
applicable federal rate under Section 7872(f)(2)(A) of Code, in effect on the
date of the Termination of Employment) on the first business day following the
six (6) month anniversary of such Termination of Employment. Notwithstanding the
foregoing, payments delayed pursuant to this Subsection 12.14(a) shall commence
on the Participant’s death prior to the end of the six (6) month period.
(b)    Any reimbursement of expenses or in-kind benefits provided under this
Plan (other than reimbursements or in-kind benefits that are treated as
separation pay under Section 1.409A-1(b)(9)(v) of the Treasury Regulations),
shall be subject to the following additional rules: (i) any reimbursement of
eligible expenses shall be paid as they are incurred (but not prior to the end
of the six-month delay period set forth in Subsection 12.14(a)); provided that
the Participant first provides documentation thereof in reasonable detail not
later than sixty (60) days following the end of the calendar year in which the
eligible expenses were incurred: (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during any calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefits to
be provided, during any other calendar year; and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
(c)    It is intended that the payments and benefits provided under this Plan
shall either be exempt from application of, or comply with, the requirements of
Section 409A of the Code. This Plan shall be construed, administered, and
governed in a manner that effects such intent, and the Company shall not take
any action that would be inconsistent with such intent. Without limiting the
foregoing, the payments and benefits provided under this Plan may not be
deferred, accelerated, extended, paid out, or modified in a manner that would
result in the imposition of an additional tax under Section 409A of the Code
upon the Participant. Although the Company shall use its best efforts to avoid
the imposition of taxation, interest and penalties under Section 409A of the
Code, the tax treatment of the benefits provided under this Plan is not
warranted or guaranteed. Neither the Company, its Affiliates or Subsidiaries nor
their respective boards of directors shall be held

20



--------------------------------------------------------------------------------






liable for any taxes, interest, penalties, or other monetary amounts owed by a
Participant or other taxpayers as a result of the Plan. If a Participant is
required to execute, submit and not revoke a release of claims against the
Company in order to receive the payment of benefits hereunder as a result of the
terms of this Plan and the period in which to execute, submit and not revoke the
release begins in a first taxable year and ends in a second taxable year, any
payment to which the Participant would be entitled hereunder will be paid in the
second taxable year, but no later than the end of the payment period specified
in the Plan.
12.15     Nonduplication of Benefits. In no event will a Participant receive
benefits under both this Plan and another severance plan, severance program or
severance arrangement of the Company, including without limitation the
FirstEnergy Corp. Change in Control Severance Plan adopted in 2011, as amended
from time to time (the “2011 Plan”), following a Change in Control. If the term
of the 2011 Plan is extended beyond January 1, 2017 due to the occurrence of a
“Potential Change in Control” or a “Change in Control” (as each term is defined
in the 2011 Plan), then the Effective Date and the beginning of this Plan’s
initial term shall be delayed until the date immediately following the
expiration of the term of the 2011 Plan. In the event of a Change in Control,
this Plan will provide the sole severance benefits for any Participant subject
to the conditions set forth in this Plan. Notwithstanding the foregoing, this
Section 12.15 shall not preclude any enhanced benefits based on severance under
a qualified retirement plan of the Company, an Affiliate or any Subsidiary.


12.16     Remedies. The Participants and the Company acknowledge and agree that
the restrictive covenants contained in Article Seven are of a special nature and
that any breach, violation or evasion by a Participant of the terms of Article
Seven will result in immediate and irreparable injury and continuing damage to
the Company and its business, for which there is no adequate remedy at law, and
will cause damage to the Company in amounts difficult to ascertain. Accordingly,
the Company, its Affiliates and Subsidiaries and their successors and assigns,
shall be entitled to temporary and permanent injunctive relief and to such
further relief, including damages, as is proper under the circumstances.
If any portion of Article Seven shall be found by a court of competent
jurisdiction to be invalid or unenforceable, such court may exercise its
discretion in reforming such provisions to the end that a Participant shall be
subject to non-disclosure, non-competition, non-solicitation or
non-disparagement covenants that are reasonable under the circumstances and
enforceable by the Company. In the event that any other provision or term of
this Plan is found to be void or unenforceable to any extent for any reason, it
is the agreed upon intent of the parties hereto that all remaining provisions or
terms of the Plan shall remain in full force and effect to the maximum extent
permitted and that the Agreement shall be enforceable as if such void or
unenforceable provision or term had never been a part hereof.






[SIGNATURE ON FOLLOWING PAGE]





21



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, FirstEnergy Corp., by its duly authorized officer, has
executed this instrument as of this 15th day of September, 2015 and such
instrument shall become effective as of January 1, 2017.


FIRSTENERGY CORP.
 
 
By:
/s/ Charles E. Jones
 
 
Name:
Charles E. Jones
Title:
President and Chief Executive
 
Officer
 
 
 
 
 
 



                                                    













22



--------------------------------------------------------------------------------






Exhibit A


Severance Benefits


If a Participant becomes entitled to severance benefits under this Plan pursuant
to Section 5.1, then a Participant entitled to Severance Benefits shall be paid
or provided the benefits set forth, and in accordance with, the following:


(a)     The Company shall pay to the Participant as soon as possible but not
later than sixty (60) days following the Termination of Employment a lump sum
severance benefit, payable in cash, in the amounts determined as provided below:


(1)     The Participant’s Base Compensation through the date of the
Participant’s Termination of Employment at the rate in effect at the time Notice
of Termination is given.


(2)     In lieu of further salary payments to the Participant for periods
subsequent to his or her Termination of Employment and, in part, as
consideration for the non-competition agreement set forth in Article Seven of
the Plan, an amount equal to 2.0 multiplied by the sum of (the “Sum”): (i) the
Participant’s annual Base Compensation at the rate in effect as of the date of
the Termination of Employment (or, if higher, at the rate in effect as of the
time of the Change in Control) plus (ii) the target annual Short-Term Incentive
Program (“STIP”) amount in effect for the Participant under the FirstEnergy
Corp. 2015 Incentive Compensation Plan or any successor incentive compensation
plan, as amended from time to time (“2015 ICP”), in the year during which the
Termination of Employment occurs whether or not fully paid. Subject to later
valuation at the time of a Change in Control, the consideration for the
non-competition agreement set forth in Section 7.1 of the Agreement is an amount
equal to at least 1.00 times the Sum.


(b)     For purposes of the STIP and notwithstanding the terms of the STIP to
the contrary, upon such Termination of Employment, and not later than sixty (60)
days following the Termination of Employment, Executive shall be entitled to the
target amount of any STIP which shall be paid in a lump sum payment. The target
amount of the STIP shall be prorated in the same manner as set forth in the
Human Resources Letter 504, as may be amended from time to time.


(c)     For purposes of any equity, equity-based or cash-based awards granted
pursuant to the FirstEnergy Corp. Executive and Director Incentive Compensation
Plan, the FirstEnergy Corp. 2007 Incentive Compensation Plan, as amended from
time to time, the 2015 ICP or any successor plan, all outstanding awards will
follow the terms of the applicable plan and the applicable award agreement(s).


(d)     For purposes of the Company’s group health insurance plan:


(1)     The Participant shall be entitled to continue to participate, on the
same terms and conditions as active employee participants, in such plan for a
period of two (2) years after the date of the Participant’s Termination of
Employment. During such continuation

23



--------------------------------------------------------------------------------






period, the Participant shall be responsible for paying the normal employee
share of the applicable premiums for coverage under the group health insurance
plan.


(2)     The Company shall have the right to modify, amend or discontinue the
Company’s group health insurance plan following the date of any Participant’s
Termination of Employment and any Participant’s continued participation therein,
and the continued participation of any other person therein under Subsection (e)
below, shall be subject to such modification, amendment or discontinuation if
such modification, amendment or discontinuation applies generally to the
then-current participants in such plan.


(3)     If the Company is not permitted to provide continuing coverage under the
terms of the Company’s group health insurance plan and related trusts, then the
Company may purchase health insurance for the Participant for the period
specified in Subsection (d)(1) with coverage comparable to the applicable
coverage under the Company’s group health insurance plan then in effect, as the
same may have been modified amended or discontinued in accordance with the terms
and provisions of the applicable plan under this Subsection (d).


(4)     The health benefit continuation provided under this Subsection (d) shall
satisfy the Company’s obligations to provide, and any rights that the
Participant may have to, COBRA coverage continuation under the health care
continuation requirements under the federal Consolidated Omnibus Budget
Reconciliation Act, as amended, Part VI of Subtitle B of Title I of ERISA and
Section 4980B(f) of the Code, or any successor provisions thereto.


(e)     In the event that because of their relationship to the Participant,
members of the Participant’s family or other individuals are covered by any
plan, program, or arrangement described in Subsection (d) above immediately
prior to the date of the Participant’s Termination of Employment, the provisions
set forth in Subsection (d) shall apply equally to require the continued
coverage of such persons; provided, however, that if under the terms of any such
plan, program or arrangement, any such person would have ceased to be eligible
for coverage other than because of the Participant’s Termination of Employment
during the period in which the Company is obligated to continue coverage for the
Participant, nothing set forth herein shall obligate the Company to continue to
provide coverage which would have ceased even if the Participant had remained an
employee of the Company.


(f)    The Company shall pay up to $30,000 for one year of outplacement services
provided by an outplacement services firm selected by the Company in connection
with the Participant’s search for a new position.


(g)     The severance benefits described in Subsections (a), (b), (c), (d). (e)
and (f) above shall be payable in addition to, and not in lieu of, all other
accrued or vested or earned but deferred compensation, rights, options or other
benefits which may be owed to the Participant following his or her Termination
of Employment (and are not contingent on any Change in Control preceding such
Termination of Employment), including but not limited to, accrued and/or banked
vacation, amounts or benefits payable, if any, under any bonus or other
compensation plans, stock

24



--------------------------------------------------------------------------------






option plan, stock ownership plan, stock purchase plan, life insurance plan,
health plan, disability plan or similar plan.



25



--------------------------------------------------------------------------------






Exhibit B


Release and Waiver of Claims


(attached)







26



--------------------------------------------------------------------------------








RELEASE AND WAIVER OF CLAIMS
This Release and Waiver of Claims ("Release") dated ____________ , is entered
into by and between FirstEnergy Corp. (the "Company"), and any and all of its
predecessor, successors, assigns, subsidiaries and affiliates (hereinafter, with
the Company, collectively referred to as "FirstEnergy") and
__________________________ (“Executive”).


ACKNOWLEDGEMENTS


•
I am an employee of the Company.

•
The terms and conditions of my employment with the Company are described, in
part, by the FirstEnergy Corp. 2017 Change in Control Severance Plan (the
“Plan”).

•
Under the Plan, I am entitled to certain payments and benefits if, during the
twenty-four month period following the occurrence of a Change in Control (as
defined in the Plan), my employment is terminated by the Company for any reason
other than for Cause or by me for Good Reason.

•
I have been separated from employment with the Company effective xx/xx/xxxx.

•
My separation from the Company has occurred under circumstances which make me
eligible to receive payments and benefits under Section 6.1 of the Plan and
Exhibit A of the Plan.

•
In accordance with the terms of the Plan, my receipt of those payments and
benefits is contingent upon my acceptance and non-revocation of this Release.

•
FirstEnergy and I now enter into this Release in order to compromise, resolve
and settle any disputes and claims arising out of my employment, including my
separation from employment. Nothing contained in this Release shall be construed
as an admission of liability or wrongdoing.

AGREEMENT


FirstEnergy and I agree as follows:


Section 1. Payment and Other Benefits


In consideration of my acceptance of this Release in accordance with the terms
of the Plan:
•
In the event of a Termination of Employment covered under Section 5.1 of the
Plan, I am entitled to receive the payments and benefits described in Section
6.1 of the Plan and Exhibit A of the Plan, the receipt of which is contingent
upon my acceptance of this Release which would not otherwise be available to me
but for my acceptance of this Release. FirstEnergy will deduct all applicable
federal and state taxes and other deductions required by law.

•
The time and form of the payments and benefits due pursuant to the Plan will be
as set forth in the Plan.


27



--------------------------------------------------------------------------------












Section 2. Release and Covenant Not to Sue


In consideration of the receipt of the benefits outlined in Section 1, I agree
for myself, my heirs, executors, administrators, agents, assigns, and anyone
else who may lawfully assert a claim on my behalf, to release and forever
discharge FirstEnergy from any and all claims, demands, suits, actions, causes
of action, damages and rights against FirstEnergy which I may have had on
account of my Termination of Employment, known or unknown, fixed or contingent,
which I may now have or claim to have against FirstEnergy relating to my
employment with FirstEnergy, and do hereby covenant that I have not and will not
file a lawsuit to assert such claims.


Such claims and rights include those of which I am aware and those for which I
may be unaware. Such claims extend to those arising under any contract and those
involving any tort or personal injury I may have suffered. Such claims and
rights also include those which may arise under any federal, state or local
statute or under common law, including claims of discrimination, including on
the basis of sex, race, age, national origin, religion, or handicapped status,
and any and all claims, demands and causes of action for severance or other
termination pay, such as the federal Age Discrimination in Employment Act, as
amended by the Older Workers Benefit Protection Act, and the applicable state or
local statutory provision which may arise under any other legal restriction on
an employer’s rights with respect to its employees. I also waive all rights I
might have to share in any damages awarded under any class action, EEOC or state
Civil Rights Commission complaint or as a result of any federal, state, or local
administrative agency action.


Nothing in the foregoing shall be interpreted as a waiver of rights or claims
that may arise after the date on which this Release is executed, nor shall any
part of this Release be interpreted to mean that I am prohibited from filing a
charge with, providing information for, or participating as a witness in an
investigation undertaken by or a proceeding initiated by the Equal Employment
Opportunity Commission pursuant to any of the statutes it enforces. This Release
shall not, however, apply to the obligations of FirstEnergy arising under the
Plan, any indemnification agreement between myself and FirstEnergy, any
retirement plans, any stock option, restricted stock or unit, performance share
or other equity award agreements or rights of indemnification I may have under
FirstEnergy’s articles of incorporation or code of regulations or comparable
charter document or by statute.


Further, I understand that nothing in this Release prohibits, penalizes, or
otherwise discourages me from reporting, providing testimony regarding,
otherwise communicating any nuclear safety concern, workplace safety concern,
public safety concern, or any concern about the legal or ethical management of
FENOC to the U.S. Nuclear Regulatory Commission (“NRC”), the U.S. Department of
Labor, the Securities and Exchange Commission, Congress, or any federal or state
government agency. In this regard, the parties to this Agreement understand that
this Agreement shall be interpreted in a manner consistent with 10 C.F.R. §
50.7(f). The provisions of this Agreement are not intended to restrict my
communication with, or full, unconditional cooperation in proceedings or
investigations by, any agency relating to nuclear regulatory or

28



--------------------------------------------------------------------------------






safety issues. This Agreement shall not be construed as a withdrawal of any
concerns raised by me with the NRC, or the withdrawal of participation by me in
any NRC proceedings.


The only exception to this Release and waiver is with respect to claims for
benefits under applicable Workers’ Compensation laws for occupational injuries
or illnesses, and any rights to or claims for payments and benefits arising out
of the Plan. I understand and agree that upon the effective date of the Release,
I cannot bring or participate as a party, or member of a class, in any lawsuit
or receive any portion of any recovery in a proceeding conducted or brought by
the EEOC or other administrative agency which is based on any claims or rights
covered by this Release.


Section 3. Representations of Participant


By my signature below, I represent and acknowledge the following:


A. I have read this Release in full and understand its provisions.


B. I have been provided with a 45-day period commencing with this offer of
benefits in which to consider whether to enter into this Release and have seven
(7) days from the date I enter into this Release to revoke my decision.


C. The Company hereby informs Executive that he/she, as ________________
[Position Of Employee], as well as the employees of the Company listed on
Attachment A, will be separated from the Company at the same time as Executive
due to the occurrence of a Change in Control (as defined in the Plan).


D. I understand that upon my signature and the subsequent expiration of the
revocation period, that this becomes a legally-binding document. As such, I
understand that I have the absolute right to consult with an attorney before
entering into this Release and that I have either done so or voluntarily chosen
not to.


E. I enter into this Release knowingly and voluntarily.


F. This Release is a binding contract and may be enforced in court by
FirstEnergy.


G. All capitalized and defined terms contained in this Release shall have the
same meaning provided to them in the Plan.


H. This Release constitutes the entire agreement with FirstEnergy and that I am
relying upon no other representations or statements, written or oral.




[SIGNATURES ON FOLLOWING PAGE]





29



--------------------------------------------------------------------------------














IN WITNESS WHEREOF, the parties have executed this Release on the _____________
day of __________________ , 20__.




FIRSTENERGY CORP.
 
 
By:
Its:
 
 
[Name]
 
 


















30



--------------------------------------------------------------------------------






[ATTACHMENT A]


[As a result of the Termination Program described in Section 3(C) of the Release
and Waiver of Claims, the following positions have been selected for
elimination. For purposes of the Older Workers Benefit Protection Act, 29 U.S.C.
§626(f)(1)(H), the Company deems the “decisional unit” to be the Participants in
the FirstEnergy Corp. 2017 Change in Control Severance Plan.


I.    Positions Selected for Termination Program


Within the “decisional unit,” as defined above, the following positions are
selected for the termination program:


Positions of Separated Employees            Ages of Separated Employees
























II.    Positions Not Selected for Termination Program.


Within the “decisional unit,” as defined above, the following positions are not
selected for the termination program:


Position                    Ages]



















31



--------------------------------------------------------------------------------




Exhibit C


Statement of ERISA Rights


As a Participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
ERISA provides that all Plan participants shall be entitled to:


Receive Information About Your Plan and Benefits


•Examine, without charge, at the Administrator’s office or local Human Resources
office, all documents governing the plan, and a copy of the latest annual report
filed with the Department of Labor (if it is required that such a report be
filed) and the Plan description;


•Obtain copies of documents governing the operation of the Plan, and the latest
annual report (if it is required that such a report be filed) and updated
summary plan description or other Plan information upon written request to the
Administrator. The Administrator may make a reasonable charge for the copies;
and


Prudent Actions by Plan Fiduciaries


•In addition to creating rights for plan participants ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one — the Company or any other person — may discriminate
against you in any way to prevent you from obtaining severance benefits or
exercising your rights under ERISA;


Enforce Your Rights


•If your claim for a severance benefit is denied or ignored, in whole or in
part, you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.


•Under ERISA, there are steps you can take to enforce your rights. For instance,
if you request a copy of Plan documents or the latest annual report from the
Plan, if any, and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court.
If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who

32

--------------------------------------------------------------------------------






should pay court costs and legal fees. If you are successful, the court may
order the person you have sued to pay these costs and fees. If you lose, the
court may order you to pay these costs and fees, for example, if it finds your
claim is frivolous.


Assistance with Your Questions


•If you have any questions about your Plan, you should contact the
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Administrator, you should contact the nearest office of the Employee Benefits
Security Administration, U.S. Department of Labor, listed in your telephone
directory or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.

33

